Citation Nr: 0617518	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  99-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to an increased rating for pes planus, 
currently evaluated as 
30-percent disabling.

4.  Entitlement to an effective date earlier than September 
8, 1997 for the assignment of the 30-percent rating for the 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 until 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Newark, New Jersey, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding this appeal to the RO via the Appeals 
Management Center (AMC).


REMAND

In March 2004, the veteran testified at a hearing at the RO 
before a visiting Veterans Law Judge of the Board.  The 
Veterans Law Judge who conducted that proceeding has since 
retired from the Board.  VA apprised the veteran of this in a 
recent May 2006 letter.  And since the law requires that the 
Veterans Law Judge who conducts a hearing in an appeal 
participate in any decision in the appeal, the veteran was 
asked to indicate whether he wants another hearing before a 
judge that will ultimately decide his appeal.  The veteran 
responded later that same month that he does; he requested a 
videoconference hearing.  So one must be scheduled before 
deciding his appeal.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity.  Notify him of the date, 
time and location of the hearing.  Put a 
copy of this letter in his claims file.

Upon completion of the hearing, and any necessary development 
as a result of it, the case should be returned to the Board 
for further appellate review.  The purpose of this REMAND is 
to ensure the veteran is afforded due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted.  No action is required 
by the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


